PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.: 10,667,622
Issue Date: June 2, 2020
Application No.: 15/482,148
Filed: 7 Apr 2017
For: MULTI-ZONE TEMPERATURE MODULATION SYSTEM FOR BED OR BLANKET
:
:
:	     RESPONSE TO
:	COMMUNICATION
:
:
:


In response to the papers filed November 8, 2021, in the above-identified patent application, patentee’s attention is directed to the file history of U.S. Patent Application No. 12/203,241. 

Patentee is further reminded that once a patent has been granted the United States Patent and Trademark Office can take no action concerning it, except as provided in 35 USC 135, 154, 251-256, 302-307, 311-319 and 321-329. See the Manual of Patent Examining Procedure (MPEP) § 1305.


/Kristen Matter/Kristen Matter
Acting Deputy Director
Office of Petitions